Citation Nr: 1517534	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-24 825	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945.  He died on October [redacted], 2012.  The appellant in the current appeal is his son-in-law who was also appointed as the Veteran's VA fiduciary and legal custodian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

On September 9, 2014, the appellant testified at a Board hearing before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, in a rating action dated in March 2011, the Veteran was awarded entitlement to special monthly pension based on the need for aid an attendance, effective March 11, 2011.  A finding of incompetency was also proposed at that time.  The letter notifying him of that award indicated that he was entitled to nonservice-connected pension benefits in the monthly amount of $1,566.00, payment of which would start on April 1, 2011.  In June 2011, the Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) with attached documentation, to include an itemization of medical expenses for the period from March 11, 2010, through March 31, 2011, that he stated was being submitted "to support a request for [an] earlier effective date."  The Veteran also indicated that his submission was in response to the March 2011 letter notifying him of his award of VA pension benefits.

By way of an August 2011 rating action, the Veteran was found not competent to handle disbursement of funds and a request to appoint his son-in-law (the appellant in the current appeal) as his fiduciary, custodian or guardian was filed the same month.  The appellant was thereafter appointed to be the Veteran's legal custodian, as well as his fiduciary for VA purposes.

A March 2012 report of general information indicates that the appellant was contacted on March 20, 2012, at which time he stated, among other things, that he and his wife were the Veteran's care providers prior to March 2010 and were continuously paid $1500.00 per month through December 5, 2011, after which the Veteran had been moved into Tomball Nursing Center.  It was noted that the Veteran had applied for Medicaid and was waiting approval at that time.  The report also states the following: "[The appellant] would like to withdraw the lib law claim at this time."  In a letter also dated on March 20, 2012, the appellant was notified that VA was proposing to reduce the Veteran's pension payments, based on information received from a phone call with the appellant and from Tomball Nursing Center.  The proposed reduction was based on a reported decrease in medical expenses and it was indicated that if the Veteran was approved for Medicaid, his monthly pension rate would be limited to $90.00.  The record also contains a letter dated on March 20, 2012, which was received by the Pension Managements Center on March 23, 2012, wherein the appellant stated that the family had withdrawn the Veteran's Medicaid application and indicated a desire to continue to pursue an earlier effective date for the award of the Veteran's pension benefits.

As noted above, the Veteran died in October 2012.  The appellant filed an application for accrued benefits on October 30, 2012.  (The application is located in a Virtual VA document entry entitled "VETSNET Award Print," dated January 17, 2013.)  In January 2013, the appellant's claim for accrued benefits was denied.  The appellant filed a notice of disagreement in March 2013 in which he referenced the Veteran's June 2011 statement expressing his desire for an earlier effective date for in award of pension benefits.  The appellant also stated that the Veteran had not received his cost of living adjustment for 2012.  (The Board notes that in a letter dated December 1, 2011, the Veteran was informed that his award of improved pension may be subject to change as a result of a cost of living adjustment).  A statement of the case (SOC) was issued in July 2013 explaining that the claim for accrued benefits had been denied "because VA did not owe the Veteran any money."  Notably, the SOC contains no mention of the Veteran's June 2011 submission, but rather, states that the "only action pending [at the time of the Veteran's death] was an adjustment to reduce the Veteran benefits."  In his August 2013 VA Form 9, the appellant continued to reference the Veteran's June 2011 submission, and argued that liberalizing legislation allowed for an additional year of entitlement to VA pension benefits.

In consideration of the above, the Board finds that the matter must be remanded to ensure that the claim is properly adjudicated in the first instance by the AOJ.  At the outset, the Board notes that accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse or other appropriate party to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Upon review of the record, the Board finds that at the time of his death, the Veteran had pending an appeal of the effective date assigned for his award of nonservice-connected pension benefits.  Specifically, the Board finds that the Veteran's June 2011 submission constitutes a valid notice of disagreement with regard to the effective date assigned in the March 2011 rating decision.  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002).  The next question is whether the appellant withdrew the appeal of this issue.  As discussed above, the record contains multiple pieces of evidence dated on March 20, 2012.  Upon review of the information contained in these documents and in consideration of the benefit of the doubt, the Board concludes that the Veteran's NOD as to the effective date of his award of VA pension benefits was not later withdrawn by the appellant.  Although the report of general information suggests that appellant did indicate a desire to withdraw the NOD as to the effective date of the Veteran's award of VA pension benefits, there is no written communication from the appellant expressing such a desire.  See 20.204(b) (2014) (appeal withdrawals must be in writing).  Further, in a written statement dated that same day, the appellant specifically indicated that he wished to continue the appeal of the effective date issue.  The Board acknowledges that the wording used by the appellant in that communication would also suggest that he did previously indicate a desire to withdraw the NOD.  However, as it is unclear what information was communicated to the appellant that would cause him to withdraw the NOD and because the Board has no way of knowing the precise language used by the appellant, the Board finds that the March 20, 2012, report of general information does not provide a sufficient basis upon which to conclude that the NOD as to the effective date of the Veteran's award of VA pension benefits was withdrawn.

It is unclear whether the AOJ believed that the appellant withdrew the NOD as to the effective date issue, as no discussion of the issue has been undertaken, despite the appellant's repeated references to the Veteran's June 2011 submission.  In any event, because the AOJ has not addressed the issue of entitlement to an earlier effective date for the Veteran's award of VA pension benefits, the matter must be remanded for the issuance of an supplemental SOC (SSOC) addressing this theory of entitlement to accrued benefits.  (As an appeal of the issue of entitlement to accrued benefits has already been perfected, an SSOC, as opposed to an SOC, is appropriate.)  The SSOC should also address the appellant's contention that the Veteran did not receive his cost-of-living adjustment for 2012.

Additionally, the Board notes that the AOJ has not addressed specifically addressed the appellant's eligibility as an accrued benefits payee.  In this regard, the law provides that persons eligible for payment of accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1) .  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to a "child", as defined by regulation, of the Veteran.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(a)(1), (d)(2); see Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child.... or dependent parents").  Accrued benefits can also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Although it would appear as though the AOJ is considering the appellant as one who bore the expense of last sickness of the Veteran, on remand, the AOJ should address specifically whether the appellant is in fact a valid accrued benefits beneficiary.


Accordingly, the case is REMANDED to the AOJ for the following action:

After undertaking any development deemed appropriate, the AOJ must issue a SSOC addressing the issue of entitlement an effective date earlier than March 11, 2011, for the award of special monthly pension, for accrued benefits purposes.  The SOC should also address the appellant's contention that accrued benefits are warranted on the basis that the Veteran did not receive his cost-of-living adjustment for 2012.  The SSOC should further address the validity of the appellant as an accrued benefits claimant.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

